Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the reasons as follows:
1) reference character “90” has been currently used to designate the rib in both the left and right vanes  in Figure 4. Figure 4 should be corrected to show the ribs on both the left and right vanes as reference “92” and the incorrect reference “90” should be removed to clearly indicate the correct designated reference of the rib.  
2) reference 92 has been currently used to designate the aft cavity of the left and right vanes in Figure 4. In Figure 4, the aft cavity of both the left and right vanes should be changed to reference “86” and the incorrect reference “92” should be removed to clearly indicate the correct designated reference of the aft cavity.  
3) reference character “86” has been currently used to designate the fwd cavity of both the left and right vanes in Figure 4. In Figure 4, the fwd cavity of both the left and right vanes should be changed to reference “84” and the incorrect reference “86” should be removed to clearly indicate the correct designated reference of the fwd cavity.
4) reference “82” proximate to fwd end of left vane in Figure 4 has no leader line. Figure 4 should be corrected to include a leader line to said reference 82 such that it is referring to the suction side wall of the left vane in the drawing. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In [0038], line 5, the verbiage “forward insert 90” should be changed to –forward insert 88--  since Reference character "88" has been used to designate “forward insert” as according to [0037]. 
In [0048], line 5, the verbiage “the pins 106” should be changed to –the pins 120-- since reference 120 is designated to be a projection/pin as according to [0047-0048]. 

Appropriate correction is required.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance as indicated in the Notice of Allowance, mailed on 06/23/2022, remains applicable. 
Regarding the prior art Hamabe Kenji (JP H04265403A), Hamabe discloses a gas turbine blade (cooling blade 4) comprising an impingement insert (1) in the interior of the blade. Said reference discloses a projection (3) which protrudes from the outer wall of the impingement insert into the flow cavity between the blade wall and the impingement insert. The projection (3) comprises a first end attached to the outer wall of the impingement insert and a second end which is radially spaced apart from the first end (see Fig. 3). However, said reference does not disclose the second end of each of the plurality of projections is axially spaced apart from the first end. 
For the reasons above, the Applicant’s claims are deemed allowable. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745